Citation Nr: 1118042	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a back disorder, including sciatica.

3.  Entitlement to service connection for an acquired psychiatric disorder, including as a result of an electrical injury.

4.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2002 and had active duty for training from March 1997 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 hearing.

The Board notes that the Veteran appealed a claim for service connection for residuals of an electrical injury.  At her hearing, the Veteran and her representative clarified that the Veteran intended this claim to address a psychiatric disorder that the Veteran claims that she developed as a result of an electrical injury that occurred during her service.  Therefore, this issue has been recharacterized on the title page in order to better reflect the Veteran's contention.  The Veteran's claim for a back disorder has also been recharacterized to include her claim for service connection for sciatica, which the Veteran contends is part of her back disorder.

The issues of entitlement to service connection for a left hand disorder, entitlement to service connection for a back disorder, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 2000 to September 2002 and had active duty for training from March 1997 to September 1997.

2.  On October 21, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of her appeal with respect to the issue of entitlement to service connection for residuals of a head injury was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal.  Specifically, in a written statement that was received on October 21, 2002 the Veteran requested to withdraw her appeal for service connection for residuals of a head injury.  She also withdrew this issue on the record at her October 21, 2002 hearing before the undersigned Acting Veteran's Law Judge.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

ORDER

The appeal of the denial of service connection for residuals of a head injury is dismissed.


REMAND

The Veteran contends that she has a left hand injury, a back injury, and a psychiatric disorder which are due to her military service.

With respect to the Veteran's claimed left hand disorder, the Veteran claims that an M-16 rifle was dropped on her hand during basic training in April 1997.  She also contends that she fell on her hand in the basement during active duty in 2000.  As a result of the latter injury, she had excision of a ganglion cyst from her wrist.  A March 2001 operative report indicated that the cyst seemed to be coming from the base of the index finger metacarpal CMC joints, but that there was no significant osteoarthritis of these joints.  At a November 2002 VA examination, the Veteran was noted to have normal ranges of motion of her fingers.  At a VA examination in March 2004 the Veteran complained that her hand sometimes locked and that she was unable to lift heavy objects.  Under these circumstances, a VA examination should be conducted to determine whether the Veteran has a hand disorder that is separate from her service connected wrist disorder and, if so, whether this disorder is related to either of the incidents described by the Veteran.

With respect to the Veteran's claimed back disorder, the evidence shows that the Veteran had a work related back injury that predated her period of active service.  She contends that this injury was permanently aggravated in service when she sustained a twisting type injury while offloading a vehicle.  She noted that she was initially on a profile for her back during service, but that this expired and she was thereafter required to perform duties that were inappropriate given her back condition.  The Veteran contended that she had constant pain since in her back since the twisting injury in service.  The Veteran's testimony satisfied the low threshold for provision of a VA examination that is set forth in McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).  

With respect to the Veteran's claim that she has a psychiatric disorder that is related to her service, the RO did not address this claim in the first instance as it was unclear at the time of the original adjudication that the basis of the Veteran's claim was for an emotional injury.  The Veteran contends that she was in an accident in service when she received an electrical shock.  She contends that she was treated for this injury in the emergency room; while there is no documentation of this in the Veteran's service treatment records, a portion of these records appear to be missing from the claims file.  It is possible that the hospital that treated the Veteran may have relevant records.  Therefore, the Veteran should be requested to identify the treating hospital and, if she does so, the RO should attempt to obtain records pertaining to this injury.  Furthermore, the Veteran should be provided a VA examination to determine whether she has a psychiatric disorder that is related to this incident or to any other in-service disease or injuries.  Additionally, the Board notes that the Veteran alleged that she received psychiatric treatment for her emotional disorder.  The Veteran should be requested to provide a release enabling VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that she identify the hospital where she was treated for her alleged electrical injury.  If the Veteran identifies the hospital and provides a release enabling VA to obtain her records from such hospital, then VA should attempt to obtain the records.  If records are identified but cannot be obtained, this should be documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

2.  The RO should contact the Veteran and request that she identify the health care provider who provided treatment for any of her claimed conditions, and specifically to identify any treatment she had for her mental health complaints.  If the Veteran identifies the provider and provides a release enabling VA to obtain her records from this provider, then VA should attempt to obtain the records.  If records are identified but cannot be obtained, this should be documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any left hand disorder that the Veteran has, separate from her service-connected left wrist disorder.  The examiner must review the claims file and state that this was done in his or her report.  

If a left hand disorder is diagnosed, then the examiner should set forth whether this injury is at least as likely as not (at least 50 percent likely) related to either the incident when the Veteran contends M-16s fell on her hand or the incident when she fell in the basement.  The examiner should also address whether the symptoms that the Veteran experiences in her left hand are a result of the ganglion cyst that was removed in service or the surgery to remove the cyst.  

The examiner must set forth the complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder.  The examiner should review the claims file and state that this was done in his or her report.  

The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's preexisting back injury was permanently made worse by her service.  

The examiner must set forth the complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that she may have.  The examiner must review the claims file and state that this was done in his or her report.  

If a psychiatric disorder is diagnosed, then the examiner should identify whether it is at least as likely as not (at least 50 percent likely) that the Veteran's psychiatric disorder is related to her military service.  Additionally, if posttraumatic stress disorder (PTSD) is diagnosed, the examiner should identify the specific stressor upon which the diagnosis is based. 

The examiner must set forth the complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

6.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


